Title: From Alexander Hamilton to John F. Hamtramck, 7 March 1800
From: Hamilton, Alexander
To: Hamtramck, John F.


          
            Dr Sir,
            New York March 7th. 1800.
          
          I am not certain whether I have or not answered your letter of the 25 of December. It is my opinion that your ordinary residence will be at Pittsburgh that you may have the immediate charge of the more Northern Posts, and be a medium of communication, between Genl. Wilkinson and myself.
          Your Suggestion as to a Brevet has not been unnoticed. It is impossible for me to say any thing as to the success.
          Yrs, truly with esteem—
          Coll. Hamtramck
        